Citation Nr: 0018975	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a thyroidectomy due to papillary carcinoma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.
 
This case was the subject of Board remands dated in April 
1997 and August 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran describes mental sluggishness, chronic 
fatigue, and constipation as residuals of his thyroidectomy 
due to papillary carcinoma.  The etiology and extent of these 
symptoms have proven difficult to ascertain.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
residuals of a thyroidectomy due to papillary carcinoma are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b), 4.119, Diagnostic Code 7903 (1995 (old criteria) 
and 1999 (new criteria)).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a December 1994 VA examination, the veteran was noted 
to be currently taking Synthroid daily.  Blood pressure was 
138/85.  His last TSH was noted to be less than 0.2, and he 
did not have hyperthyroid symptoms.  Upon physical 
examination, he was 5 feet 10 inches and 159.5 pounds.  There 
was no adenopathy or thyromegaly of the neck.  Diagnoses 
included status post total thyroid removal for papillary cell 
carcinoma of the thyroid.

Records of treatment at the Madigan Army Medical Center 
(MAMC) dated in November 1994 showed TG less than two.  
Follow-up records of treatment in November 1995 show that 
veteran had a TG reading of less than two, with TSH fully 
suppressed.  He was noted to have "tension" headaches 
(quotes in original), cervical, along with fatigue.  Physical 
examination revealed the chest to be clear, and there was no 
adenopathy and no thyroid mass.  The treating physician's 
impression was status post papillary cancer without 
recurrence, and fatigue / tension headaches secondary to 
work.  

During treatment at MAMC in January 1996, the veteran 
described center scapula pain of 2 weeks' duration.  After 
physical examination, the treating physician's impression was 
no evidence of upper respiratory infections;  stress 
symptoms;  and no evidence of recurrence of thyroid cancer.  
During a December 1996 appointment for follow-up regarding 
his thyroid cancer, the veteran gave a history of feeling 
generally well, now 12 years past treatment.  Physical 
examination revealed no neck mass, no adenopathy, no thyroid 
tissue, and no axillary nodes.  The diagnosis was status post 
thyroid cancer without evidence of recurrence.  

During a July 1997 VA examination, the veteran was noted to 
be taking Cardura for hypertension, Synthroid at bedtime, and 
Axid for reflux.  The examiner noted the veteran's history of 
a total thyroidectomy and radioactive iodine treatment in the 
1980's, after thyroid cancer was discovered.  Since then he 
had been taking thyroid hormones.  The veteran was noted not 
to have any symptoms in relation to his thyroid in the form 
of weight gain, feeling cold or feeling heart palpitations, 
or any skin problems of excessive perspiration.  He did not 
have any change in voice.  He did not have any problems 
related to calcium or parathyroid hormone function 
disturbances due to the surgery.  

Upon physical examination, the veteran was healthy-looking.  
He was 5 feet 9 inches, 155 pounds.  His thyroidectomy scar 
was well healed and no prominence was noticed.  His eyes were 
normal, his voice was normal, and his skin was of a normal 
temperature.  There was no excess or decrease in 
perspiration.  There was no lump of the thyroid felt, no 
thyroid stump felt, and no adhesions felt in the neck.  Heart 
rate was 62.  Cranial nerves were normal, and sensory and 
motor examinations were normal.  Deep tendon reflexes showed 
a questionable delay in relaxation at the biceps.  He did not 
have any difficulty swallowing.

Laboratory results revealed that the veteran was mildly 
hyperthyroid due to iatrogenic causes.  The examiner's 
diagnoses were no evidence of recurrence of residuals of 
thyroid cancer, and mild iatrogenic hyperthyroxeisemia.  

MAMC treatment records dated in January 1998 reflect that the 
veteran complained of chronic fatigue.  His weight was stable 
and his appetite was good.  Otherwise, he was well.  
Objective observation revealed no thyroid tissue, masses or 
adenopathy. TSH was less than 0.06.  Free T4 was 1.37.  The 
impression was post-thyroid cancer, no evidence of disease.

During a May 1999 VA examination, the veteran was noted to be 
taking Synthroid and was also taking a calcium supplement on 
the recommendation of his doctor.  His current symptoms 
included mental irritability, and his wife said that he had 
short-term memory loss from time to time, he was easily 
tired, and he also had some difficulty in sleep from time to 
time.  He did not feel warm or cold.  He did not have any 
muscle pains, though there was generalized feeling like 
weakness or fatigue.  He occasionally had palpitations of the 
heart.  He indicated he had constipation but no diarrhea.  He 
did not have excessive perspiration or nail abnormalities or 
hair abnormalities.  Blood pressure was 120/80, and pulse 
rate was 70 per minute, with regular sinus rhythm.  His 
weight had been steady.  He did not have difficulty with 
swallowing or speech.  He had no muscular twitches.  His wife 
described some mental sluggisheness.  

Upon physical examination, he was healthy-looking.  He had a 
scar in the neck, which was about 7 cm, well healed.  There 
was a palpable thyroid tissue.  There was no regional 
lymphadenopathy, and the nodes were not palpable.  He was 5 
feet 9 inches tall, and 155 pounds.  He had no tremor, his 
skin was normal, his nails were normal, his hair distribution 
was normal, his voice was normal, his throat was normal, and 
his pharynx and larynx were normal.  No muscular twitches 
were noticed, and no tremor was noticed.  Deep tendon 
reflexes were normal.  During the examination, no mental 
sluggishness was detected.  

Laboratory results revealed normal hemogram, normal serum 
calcium, normal free T4, TSH of 1.99 uiu/ml, and a 
thyroglobulin level of 3 ng/ml.

In answering questions posed by the Board, the examiner 
indicated that the veteran complained about fatigue, 
occasional constipation and generalized muscle weakness, and 
reported mental sluggishness and no weight gain.  The 
cardiovascular system was described as normal.  In the 
opinion of the examiner, an endocrinologist, the mild 
iatrogenic thyrotoxicities described from the last 
examination were no longer noticed.  The mild increase in the 
thyroglobulin level compared to the last examination was said 
to be due to the mild rise noticed in thyroid-stimulating 
hormone (TSH).  No local and other evidence of recurrence of 
thyroid cancer was detected during the examination.  The 
examiner opined that that the residual thyroid tissue was 
contributing to the thyroglobulin level when the TSH was 
slightly increased compared to earlier levels.  On clinical 
grounds, the examiner found that the veteran had no 
recurrence of any thyroid cancer.  


Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for a higher rating within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran's 
claim that his condition is, and has been, more severe than 
currently evaluated is plausible.  The Board is also 
satisfied that all relevant facts pertinent to this issue 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

New regulations for the rating of disabilities of the 
endocrine system went into effect on June 6, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, Court has held that the effective date rule, 38 
U.S.C.A. § 5110(g), prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997);  see also, McCay v. Brown, 9 Vet. App. 183, 
187 (1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  See also, VAOPGCPREC 3-2000.

Thus, for the period from October 1, 1994, to June 5, 1996, 
the veteran's residuals of a thyroidectomy due to papillary 
carcinoma must be rated under the older criteria, regardless 
of whether the new criteria are more favorable to his claim;  
while, for the period from June 6, 1996, forward, the 
veteran's claim should be rated pursuant to the set of 
criteria which is more favorable to his claim.

Under the criteria effective prior to June 6, 1996, 
Diagnostic Code 7903, the diagnostic code for hypothyroidism, 
provides that a 100 percent rating is warranted where the 
condition is pronounced, with a long history and slow pulse, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays), sluggish mentality, sleepiness, and 
slow return of reflexes.  A 60 percent rating is warranted 
where the condition is severe, with the symptoms under 
"pronounced" somewhat less marked, and decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 30 percent rating is warranted where the 
condition is moderately severe, with sluggish mentality and 
other indications of myxedema, and decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 10 percent rating is warranted where the 
condition is moderate, with fatigability.  When continuous 
medication is required for control of hypothyroidism, a 
minimum rating of 10 percent will be assigned.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (1995).

Under the criteria effective from June 6, 1996, forward, 
Diagnostic Code 7903 provides that a 100 percent rating is 
warranted where there is cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  A rating of 60 percent is 
warranted where there is muscular weakness, mental 
disturbance, and weight gain.  A rating of 30 percent is 
warranted where there is fatigability, constipation, and 
mental sluggishness.  A rating of 10 percent is warranted 
where there is fatigability, or continuous medication is 
required for control.  38 C.F.R. § 4.119, Diagnostic Code 
7903 (1999).

When, after consideration of all evidence and material 
evidence of record in a case before the Department with 
respect to benefits under laws administered by the Secretary, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefits of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 5107(b) (West 1991).

In the present case, the veteran requires constant medication 
for his condition, so that a minimum 10 percent rating is 
warranted under either the old or new criteria.  The medical 
evidence reflects that the veteran's Synthroid has kept 
circulation of hormones at the desired normal level, though 
there was a mild iatrogenic thyrotoxicosis at the July 1997 
VA examination (discussed in the May 1999 VA examination 
report), and a mild rise in TSH and thyroglobulin in May 1999 
as compared to July 1997.  With respect to the criteria for 
30 percent, the veteran complains of fatigability, occasional 
constipation, and mental sluggishness.  The May 1999 VA 
examiner did not detect any mental sluggishness during 
physical examination.  Treatment records reflect ongoing 
complaints of headaches and fatigue, but generally relate 
these problems to stress and work rather than the veteran's 
thyroid condition. The May 1999 VA examiner acknowledged that 
the veteran complained about fatigue, occasional constipation 
and generalized muscle weakness, and mental sluggishess and 
no weight gain.  He did not offer an opinion as to whether 
these conditions were objectively verifiable (except for the 
observation that there was no mental sluggishness at the 
examination) or if they were likely related to the veteran's 
status post thyroid cancer and removal.  

The veteran has recurrent complaints both during treatment 
and VA examinations which would justify a rating of 30 
percent were they attributable to the veteran's service 
connected thyroid disability.  In the Board's judgment, the 
medical evidence of record, both during treatment and during 
VA examinations, reflects an uncertainty as to the extent and 
etiology regarding the fatigue, mental sluggishness, and 
constipation that the veteran describes.  The Board notes 
that in January 1998 the veteran complained of chronic 
fatigue, and earlier treatment records, going back as far as 
November 1995, do show continuing problems with fatigue over 
the years.  

The rating criteria for 30 percent -- mental sluggishness, 
fatigue, and constipation - are not conditions susceptible to 
convenient or easy objective measurement.  In light of what 
appear to be unresolvable uncertainties regarding the more 
subjective aspects of the current level of disability, the 
Board finds that this is a case where benefit of the should 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107(a).  
Accordingly, a rating of 30 percent is warranted under the 
old criteria for the period prior to June 6, 1996, and a 
rating of 30 percent is warranted under either the new or old 
criteria thereafter.

The next higher rating of 60 percent is not warranted under 
either the old criteria or the new criteria.  Under the old 
criteria, there is no evidence that the veteran's disability 
picture meets or approximates the criteria separating this 
level of disability from those for a 30 percent rating, such 
as slow pulse, decreased levels of sleepiness, and slow 
return of reflexes.  Under the new criteria, there is no 
evidence form the period from June 6, 1996, forward, of 
mental disturbance or weight gain, and while the veteran has 
on occasion complained of muscular weakness, repeated 
thorough objective examinations have not established muscular 
disability.

Since the veteran was found to be mildly hyperthyroid at his 
July 1997 VA examination (though this was for iatrogenic 
reasons and was resolved by the time of the May 1999 VA 
examination) the Board has considered whether the veteran 
might be entitled to a higher rating of 60 percent for some 
period of time under Diagnostic Code 7900, the diagnostic 
code for hyperthyroidism.  Under the old or new criteria, 
this would require symptoms such as marked emotional 
instability, fatigability, tachycardia, increased pulse 
presence or blood pressure, and increased levels of 
circulating hormones.  The veteran did have increased levels 
of circulating hormones described as mild or slight, and 
fatigability, but had no emotional instability, tachycardia, 
or increased pulse presence or blood pressure.  Moreover, the 
veteran had none of the symptoms required for a 30 percent 
rating for hyperthyroidism under the old or new criteria, 
namely tachycardia, and increased blood pressure or pulse 
pressure.  Thus, it appears to the Board that the veteran's 
condition is better rated as hypothyroidism rather than 
hyperthyroidism - he has had a total thyroidectomy, which 
typically would correspond to hypothyroidism, and his 
symptomatology is better characterized by the criteria 
contained in the diagnostic code for hypothyroidism.

In a January 2000 Form 646, the veteran's representative 
contended that the veteran was entitled to an extraschedular 
evaluation for his thyroid disorder. The Board has considered 
whether this case should be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration for rating of the veteran's service connected 
hypothyroidism.  The governing norm in such exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board notes that there is no evidence in the claims file of 
marked interference with employment or frequent periods of 
hospitalization due to hypothyroidism.  Accordingly, the 
Board finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 






ORDER

A disability rating of 30 percent for residuals of a 
thyroidectomy is granted, subject to the provisions governing 
the payment of monetary benefits.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

